DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claims 1, 8, and 9, these claims using the term bearing which has multiple different meanings in the art such as “a machine part that supports turning or sliding elements” or “supporting or containing a second element” or “the direction of one element with respect to another”.  In some instances in these claims, one or more of these definitions would be appropriate while presenting completely different meanings.  For example, claim 1 states “a drive shaft bearing a drive pinion” could be interpreted as “a drive shaft supporting a drive pinion” or “a drive shaft ball bearing [with] a drive pinion…” Claim 8 states “at least one bearing tab”, and claim 9 states “a motor zone bearing against”, and claim 1 further states “an electrically conductive material bearing a toothed wheel”.  Each of these examples change meaning depending on which definition of bearing is intended by the applicant.  For the purposes of examination, based on a reading of the specification, the examiner will assume that the word bearing is intended as a verb meaning “supporting” in the broadest reasonable interpretation and not as a structural mechanical part intended to be a separate element in the invention or any other definition.  Appropriate 

Claims 2-7 and 10-14 are rejected based on their dependence on a rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collet et al. (PG Pub 2015/0275775) in view of Cowan (PG Pub 2013/0160738).

Regarding claim 1, Collet teaches an electric actuator (figure 1, element 1; paragraphs 39 and 42, among others), comprising:
a casing (figure 1, elements 2 and 3 (from figure 2); paragraph 43) having an upper part (figure 2, element 3) and a lower part (figure 1, element 2), delimiting an inner volume between them (paragraph 43);
a motor (paragraph 43) received in a motor housing of the lower part (paragraph 43), the motor housing communicating with the inner volume by an opening (figure 1, see element 4 in the inner volume; paragraph 44);

the plate having a drive shaft orifice in which an upper end of the motor is engaged (paragraphs 47 and 57), 
a drive shaft (figure 1, element 4; paragraph 44) bearing a drive pinion emerging from the upper end (figure 1, element 4; paragraph 44), 
the motor having an electric contact in electrical contact with the plate (paragraphs 56-57);
an intermediate shaft (figure 1, element 8) made from an electrically conductive material (paragraph 45) bearing a toothed wheel (figure 1, element 9) meshing with the drive pinion (figure 1, see element 9 meshing with the pinion on element 4), 
the intermediate shaft being engaged in an intermediate orifice of the plate (figures 2 and 3, see how element 8 engages with element 10) and being in contact with the plate (figures 2 and 3, see how element 8 engages with element 10; paragraphs 48-57); and
the electric actuator having an electrical output electrically communicating with the electric contact of the motor through the intermediate shaft and the plate (paragraphs 57 and 58).

Collet is silent as to the electric actuator teaching a controller fixed to the upper part, 
the controller having an electrical output electrically communicating with the electric contact of the motor.  

Cowan teaches an electric actuator having a controller fixed to the upper part (paragraph 23; figure 4, element 46), 
the controller having an electrical output electrically communicating with the electric contact of the motor (paragraph 20). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the controller of Cowan with the actuator or Collet since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable 

Regarding claim 2, Collet teaches the actuator according to claim 1, wherein the electrical output is an electric ground (paragraph 57).

Regarding claim 3, Collet teaches the actuator according to claim 1.  

Collet is silent as to wherein the controller is configured to control the motor.

Cowan teaches wherein the controller is configured to control the motor (paragraphs 20-23).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the controller of Cowan with the actuator or Collet since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the electronic sensor processor to control the motor of Cowan would be obvious to apply as a controller to Collet since Collet teaches in paragraph 44 that the electric motor position may be controlled by a sensor attached to the shaft of the valve flap.  Collet is simply silent as to an electronic controller specifically processing the sensor data and using the controller to communicate with the motor, although Collet does teach an electrical output communicating with the motor through the intermediate shaft and the plate.  Adding the controller and electronic processor of Cowan to the system of Collet would be obvious to one of ordinary skill in the art since electronic controllers are well known in the art.  

Regarding claim 4, Collet teaches the actuator according to claim 1, wherein a lower end of the intermediate shaft is engaged in a lower housing arranged in the lower part (paragraph 46).

Regarding claim 5, Collet teaches the actuator according to claim 4, wherein an upper end of the intermediate shaft forms a position reference for the upper part relative to the lower part (paragraph 48).

Regarding claim 6, Collet teaches the actuator according to claim 5, wherein the electrical output of the actuator is directly electrically connected to the upper end of the intermediate shaft (paragraphs 48-57, specifically paragraphs 48, 50, and 57).  

Collet is silent as to wherein the electrical output of the controller is directly electrically connected to the upper end of the intermediate shaft.

Cowan teaches wherein the electrical output of the controller is directly electrically connected to the upper end of the intermediate shaft (paragraphs 28 and 31; figures 5 and 6, element 58 connects to element 30).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the controller and controller output of Cowan with the actuator or Collet since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Collet teaches an electrical output to the intermediate shaft but is silent as to the controller, while Cowan teaches using the electronic sensor processor to control the motor of Cowan via the intermediate shaft.  Adding the controller and electronic processor of Cowan to the system of Collet would be obvious to one of ordinary skill in the art since electronic controllers are well known in the art.  

Regarding claim 7, Collet teaches the actuator according to claim 4, wherein the lower housing is delimited by a barrel made in the lower part and engaged in the intermediate orifice (paragraphs 45 and 46).

Regarding claim 11, Collet teaches an assembly (figure 1, all) comprising:
a valve having a valve body delimiting a circulation passage for fluid (paragraphs 2-5, 26, 29, and 42), and 
a flap housed in the circulation passage (paragraphs 2-5, 26, 29, and 44); and
the actuator according to the claim 1 arranged to rotate the flap with respect to the valve body (paragraphs 29 and 44).

Regarding claim 12, Collet teaches a vehicle exhaust line (paragraphs 2 and 4) comprising the assembly according to claim 11.

Regarding claim 13, Collet teaches a vehicle (paragraphs 4 and 42) comprising the vehicle exhaust line according to claim 12.

Regarding claim 14, Collet teaches the assembly according to claim 11, wherein the fluid comprises exhaust gas (paragraph 4).

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, Collet teaches the actuator according to claim 7, wherein the plate includes at least one bearing tab (figure 2, element 18; paragraphs 50-54) securing the upper end of the motor (paragraph 57) thus defining a position of the drive shaft relative to the plate (paragraph 57).  However, Collet does not teach each and every limitation of claim 8.  The prior art of record does not teach the bearing tab securing the upper end of the motor specifically against a determined segment of a peripheral edge of the drive shaft orifice.  

Regarding claim 9, the prior art of record fails to teach or render obvious wherein the plate, as defined in claim 1, comprises a motor zone bearing against the motor and urging the motor against a bottom of the motor housing, the plate further comprising a shaft zone in which the drive shaft orifice is arranged, and an intermediate zone separating the motor zone from the shaft zone, at least one stiffening relief being arranged in the intermediate zone.  While Collet appears to teach a plate that holds the motor in the housing and that has an orifice for the drive shaft, this is not the same plate as is described in claim 1 since it is not electrically conductive plate 10 in figure 2; therefore Collet does not anticipate claim 9.

Regarding claim 10, the prior art of record fails to teach or render obvious wherein the plate includes an anti-rotation tab to prevent rotation of the motor, and two lugs arranged on either side of the anti-rotation tab cooperating with the lower part in order to block rotation of the plate relative to the lower part.  While Collet appears to teach a plate that includes anti-rotation tabs and two lugs arranged on either side of the anti-rotation tabs cooperating with the lower part in order to block rotation of the plate relative to the lower part, this is not the same plate as is described in claim 1 since it is not electrically conductive plate 10 in figure 2; therefore Collet does not anticipate claim 10.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747